           Case 1:20-cv-00661-SHR Document 12 Filed 08/24/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                   FOR THE MID LE DISTRICT OF PENNSYLVANIA

  MYNECA Y. 010 and
  KAREN ANN CROSBY,

                  Plaintiffs
                                                    1: 20-CV- 0 0 0 6 6 1 - S H R

          vs.

  BREW VINO LLC, d/b/a GRANDVIEW
  GOLF COURSE,
  STEVE CHRONISTER,
  MARC BOWER,
  JORDAN LYLE CHRONISTER, and:
  BRIAN POLACHEK,

                 Defendants



                          ENTRY OF DEFAULT

          It appearing that the complaint was filed in this case on April 21, 2020; that the Waiver

of the Service of Summons and the Complaint were duly sent on June 18, 2020, and said

Waiver was duly returned on July 16, 2020. The complaint was duly served upon Defendant

Brew Vino, LLC, and no answer or other pleading has been filed by said defendant as required

by law;

          Therefore, upon request of the plaintiffs, default is hereby entered against the

Defendant Brew Vino, LLC, as provided in Rule 55(a) of the Federal Rules of Civil

Procedure.

                                                       CLERK OF COURT _                      .....~
                                                                               f)eter J. We,:m


Date:   ? }~y      J   U)7-c)
